Citation Nr: 0124413	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound, to include a scar, of the left 
cheek.

2.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound, to include scars, of the buttocks.

3.  Entitlement to service connection for the residuals of a 
shell fragment wound, to include scars, of the hands.

4.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

5.  Entitlement to service connection for a lower back 
disability.

6.  Entitlement to service connection for a left knee 
condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
March 1999 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  While in service, the veteran received shrapnel wounds to 
the face and buttocks.  

3.  The wounds to left cheek and buttocks are manifested by 
well-healed, nontender scars.  There is no limitation of 
function attributable to the scars.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for a compensable evaluation for the 
residuals of shrapnel wounds to the left cheek and buttocks, 
to include scars, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.56, Part 4, 
Diagnostic Codes 7800 - 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

While the veteran was on active duty in the late 1960s, he 
served in an infantry unit in the Republic of South Vietnam.  
During his tour of duty, he was wounded twice by shell 
fragments and by a punji stick.  The service medical records 
do not record where the punji stick injury occurred.  The 
available service medical records further reveal that one of 
the shell fragment wound incidents involved injuries to the 
back and right ankle.  The service medical records do not 
disclose all of the details of the injuries.  There was and 
is a lack of service medical evidence showing complaints of 
treatment for disabilities and/or conditions of the lower 
back, right shoulder, and hands.  

Shortly after his release from active duty, the veteran 
applied for VA compensation benefits.  On the basis of the 
available service medical records and after the veteran 
underwent a VA medical exam in December 1969, service 
connection was granted for a psychiatric condition and scars 
of the calf, back, and cheek.   

In January 1999, the RO received a statement from the veteran 
requesting that service connection be granted for 
disabilities of the back, right shoulder, and left knee, 
along with a scar of the chin.  He also requested service 
connection for the residuals of a fragment wound to the 
buttocks and hands.  

Following receipt of the veteran's request for benefits, the 
veteran's VA medical records were obtained.  The VA records 
covered 1998, 1999, and 2000.  These records do not show 
complaints of or treatment for scars of the buttocks or of 
the left cheek.

In conjunction with his claim for an increased evaluation, 
the veteran underwent a Scars Examination in January 1999.  
When examined, the doctor found the following:

	. . . He has a 4 cm linear scar on 
the left side over his mandible.  He has 
a 2 cm scar on the right side of his 
upper lip.  He has no apparent tissue 
loss and has mild disfigurement with 
these scars. He has a 4 cm scar on the 
right anterior lower leg.  He has a 10 cm 
linear scar on the lateral side of his 
right lower leg.  He has 8 to 10 pea 
sized scars on his left anterior leg.  He 
has a 5 cm [by] 1 cm scar over his left 
patella.  He has a 3 cm linear scar 
lateral to the left patella.  There is no 
apparent muscle loss or loss of function 
with any of these scars.  He has a small 
pea sized scar over the right scapula.  
It is very difficult to locate.  There is 
no apparent loss of function.

A diagnosis of multiple traumatic scars without significant 
sequelae was given.

II.  Discussion

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  VA 
has obtained relevant government medical treatment records, 
the veteran has a VA medical examination for his scars, and 
the veteran has provided written statements concerning his 
claim.  The claims folder contains numerous written 
statements that give a credible portrayal of the symptoms and 
manifestations experienced by the veteran as a result of 
scars on the face and buttocks.  Additionally, the appellant 
has been provided appropriate notice of the pertinent laws 
and regulations, and he has been given the opportunity to 
provide additional information in support of his claim.  
Thus, it is the determination of the Board that VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2000).

A.  Scar - Face

The criteria for evaluating scars are found at Diagnostic 
Codes 7800 to 7805.  38 C.F.R. Part 4 (2000).  Those 
potentially applicable are Diagnostic Code 7800, disfiguring 
scars of the head, face and neck; Diagnostic Code 7803, 
superficial scars that are poorly nourished and repeatedly 
ulcerated; Diagnostic Code 7804, superficial scars that are 
tender and painful on objective demonstration; or Diagnostic 
Code 7805, scars, other, rated on limitation of function of 
the part affected.  Id.  

Specifically, where there are disfiguring scars of the head, 
face, or neck, resulting in complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement, a 50 percent evaluation 
will be assigned.  Where the disfiguring scars of the head, 
face, or neck or severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, a 30 
percent evaluation will be assigned.  Where the scars are 
moderate and disfiguring, a 10 percent evaluation will be 
assigned.  Where the scars are slight, a zero percent 
evaluation will be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 7800 (2000).  

When, in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating may be increased to 50 percent, and the 10 percent 
rating may be increased to 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (2000).  A compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeated ulceration, that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. Part 
4, Diagnostic Codes 7803, 7804, and 7805 (2000).

The veteran's two chin scars were shown on his most recent 
examination to be 4 centimeters in length.  One is on the 
right side and the other is on the left side of the chin.  
There is no apparent tissue loss and there is only mild 
disfigurement.  Neither scar of the chin has been found to be 
painful or tender.  Is mild disfigurement the same as 
moderate disfigurement?  The Board believes not and thus a 
compensable evaluation under Diagnostic Code 7800 would not 
be warranted.  38 C.F.R. Part 4 (2000).  There is no evidence 
of ulceration.  They have been described as well healed; 
hence, a compensable evaluation under Diagnostic Code 7803 
would not be warranted.  Id.  Likewise, as the scars are not 
painful or tender, a compensable evaluation under Diagnostic 
Code 7804 would not be warranted.  Id.  The veteran's facial 
nerves are all intact, and there are no neurologic or muscle 
limitations attributable to the scars, so they cannot be said 
to cause any functional limitations on the head or face.  
Thus, a compensable evaluation under 38 C.F.R. Part 4, 
Diagnostic Code 7805 (2000) would not be warranted.

B.  Scars - Buttocks

The other scars are located on the veteran's buttocks, which 
have been evaluated under Diagnostic Code 7805 pertaining to 
scars, other, and requires evaluation according to limitation 
of function of the part affected.  38 C.F.R. Part 4 (2000).  
Other potentially applicable diagnostic codes pertaining to 
scars are Diagnostic Codes 7803 and 7804.  Id.  Under 
Diagnostic Code 7803, a scar that is poorly nourished and 
superficial, with repeated ulceration, warrants a ten percent 
evaluation.  Under Diagnostic Code 7804, a superficial scar 
that is tender and painful on objective demonstration 
warrants a ten percent evaluation.  Id.  The veteran's 
shrapnel wound scars of the buttocks are well-healed and they 
are not tender, painful, poorly nourished, or repeatedly 
ulcerated.  Accordingly, the preponderance of the evidence is 
against a compensable evaluation pursuant to 38 C.F.R. Part 
4, Diagnostic Code 7803 or 7804 (2000).  The veteran's scars 
are not burn scars or disfiguring scars of the head, face, or 
neck, so Diagnostic Codes 7800 to 7802 would not be 
appropriate.  38 C.F.R. Part 4 (2000).  Finally, because 
there have been no symptoms or manifestations suggesting that 
there is some limitation of function of the buttocks (the 
underlying muscles), Diagnostic Code 7805, is not for 
application.  Id.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The medical evidence 
indicates that the veteran has not experienced symptoms and 
manifestations that would entitle the veteran to a higher 
disability rating.  Hence, it is the conclusion of the Board 
that the preponderance of the evidence is against a 
compensable evaluation.  



ORDER

1.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound, to include a scar, of the left 
cheek, is denied.

2.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound, to include scars, of the buttocks, 
is denied.


REMAND

Since the RO's decision, there has been a significant change 
in the law.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding whether the veteran now 
suffers from any of the claimed disabilities, conditions, or 
diseases, and if those maladies are related to the veteran's 
military service.  Such information is required by the 
Veterans Claims Assistance Act.  Therefore, on remand the 
veteran should be afforded appropriate VA examinations to 
identify and comment on the etiology and existence of the 
claimed disabilities, conditions, and diseases.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.1 (2000) (examinations must 
emphasize "the limitation of activity imposed by the 
disabling condition"); 38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2000) 
(examiner must give "full description of the effects of 
disability upon the person's ordinary activity"); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.  Therefore, on remand the 
veteran should be afforded comprehensive VA examinations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  The RO should request that the 
veteran provide a list of those health 
care professionals who have treated him 
since service for disabilities of the 
hands, right shoulder, left knee, and 
lower back.  After the list is submitted 
by the veteran, the RO should make 
arrangements in order to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at any 
VA facilities.

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

3.  The veteran should be scheduled for a 
VA examinations to determine if he has 
the claimed disorders. The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and be asked to indicate that he 
or she has reviewed the claims folder.  
The examiner should identify any of the 
claimed disabilities found, and the 
examiner should express an opinion as to 
whether any of the found disabilities are 
related to the veteran's military service 
or any incident therein.  If a conclusion 
can not be made concerning whether the 
found disabilities are related to the 
veteran's military service, the examiner 
should so state.

4.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include 
detailed descriptions or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran is 
hereby given notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, he should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


